DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-10, 12-13, and 15-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 5, 10, and 13 are amended.  Claims 11 and 14 are cancelled.  

Response to Amendment
	The amendment filed on 27 Jan. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 5, 10, 13, 15, and 17 under 35 USC 112(b) as failing to particularly point out and distinctly claim the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2007) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that neither Perrone nor Keller disclose or teach the recited steps.

27 Jan. 2022 have been fully considered but they are not persuasive. Claims 9 and 12 are product by process claims and product by process claims are not limited to manipulations of the recited steps, only the structure implied by the steps.  Once a product appearing to be substantially identical is found and a prior art rejection is made, the burden shifts to applicant to show a nonobvious difference.  Claims 9 and 12 are directed to a fluorine-18 labeled PET radiotracer which is represented by formula 1, 
    PNG
    media_image1.png
    208
    210
    media_image1.png
    Greyscale
wherein X and Y may C and R may be 18F or 19F.  Perrone discloses [18F]1 as a TSPO selective PET radiotracer that is useful for imaging activated microglia as TSPO rich brain tumors.  Keller teaches that it is advantageous to substitute the [18F]fluoroalkoxy in compound 1 of Perrone with [18F]F.  Keller discloses compounds 2 and 4.  According to Keller, in compound 2, the alkoxy-chain bridging the phenyl group and the fluorine atom has been removed, thus positioning the fluorine directly on the phenyl moiety.  As such, improved metabolic stability of the radiotracer would be expected, and notably the formation of small fluorine-18 attached directly to the aromatic ring is more favorable with respect to in vivo metabolism and [18F]fluoride release when compared to the fluoroalkyl derivative.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the [18F]FEtO in compound 1 of Perrone with [18F]F in order to gain the advantages improved metabolic stability and more favorable in vivo metabolism along with good binding affinity.


s 1-4, 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2007), in further view of Pike et al. (J. Label. Compd Radiopharm.; published 5 Oct. 2017) for the reasons cited in the Office action filed on 25 Jun. 2021.

Claims 1-10, 12-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2007), and Pike et al. (J. Label. Compd Radiopharm.; published 5 Oct. 2017), in further view of Gouverneur et al. (US 2017/0137341 A1; published 18 May 2017) for the reasons cited in the Office action filed on 25 Jun. 2021.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laquintana et al. (J. Control. Release; published 2009), in view of Bertozzi et al. (J. Org. Chem.; published 1991) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
Applicants assert that neither Perrone nor Keller disclose or teach the recited steps.

Applicant's arguments filed 27 Jan. 2022 have been fully considered but they are not persuasive. Perrone and Keller are not deficient for the reasons discussed above.  In addition, Perrone teaches producing a radiotracer composition containing a fluorine-18-labeled radiotracer compound.  Perrone teaches radiochemical synthesis of [18F]1 where the reaction mixture was cooled to room temperature and then diluted with 10 mL of water.  The solution was loaded onto a C18 plus Sep-Pak cartridge, washed with water and eluted.  The combined solution was separated by semi-preparative HPLC.  The solution was exchanged to 10% EtOH/saline by C18 plus Sep-Pak.   Perrone teaches and makes obvious the step of preparing oC.  At pg. 9, Perrone teaches that fluorine-18 was isolated from the enriched water by trapping in a chromafix cartridge and then eluted with methanol:water.  The eluted solution with fluorine-18 was dried by azeotropic distillation with acetonitrile.  Pike teaches and makes obvious the recited steps.  Pike teaches that [18F]fluoride ion can be taken to dryness with 2 or more cycles of MeCN addition and evaporation of the generated azeotrope.  Pike teaches that is advantageous to produce a radiotracer containing a fluorine-18 labeled radiotracer compound by adding the iodonium salt precursor reaction solution to the fluorine-18 reaction solution, followed by heating and reaction.  It would have been obvious to a person of ordinary would have been motivated by prepare the compound made obvious by Perrone and Keller by forming an iodonium salt precursor and then adding the iodonium salt precursor reaction solution to the fluorine-18 reaction solution in order to gain the advantage of rapid and effective radiofluorination at an aryl ring while using no carrier added cyclotron produced [18F]fluoride ion. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618